Title: From Thomas Jefferson to Madame de Bréhan, 14 March 1789
From: Jefferson, Thomas
To: Bréhan, Marquise de



Dear Madam
Paris Mar. 14. 1789

I had the honour of writing to you on the 15th. of February, soon after which I had that of receiving your favor of Dec. 29. I have a thousand questions to ask you about your journey to the Indian treaty, how you like their persons, their manners, their costume, cuisine &c. But this I must refer till I can do it personally in New York, where I hope to see you for a moment in the summer, and to take your commands for France. I have little to communicate to you from this place. It is deserted. Every body being gone into the country to chuse or be chosen deputies to the States general. I hope to see that great meeting before my departure. It is to be on the 27th. of next month. A great political revolution will take place in your country, and that without bloodshed. A king with 200,000 men at his orders, is disarmed by the force of the public opinion and the want of money. Among the economies becoming necessary, perhaps one may be the opera. They say it has cost the public treasury an hundred thousand crowns the last year. A new theatre is established since your departure, that of the Opera Buffons, where Italian operas are given and good music. It is in the Chateau des Thuileries. Paris is every day enlarging and beautifying. I do not count among it’s beauties however, the wall with which they have inclosed us. They have made some amends for this by making fine boulevards within and without the walls.  These are in considerable forwardness, and will afford beautiful rides round the city of between fifteen and twenty miles in circuit. We have had such a winter Madam, as makes me shiver yet whenever I think of it. All communications almost were cut off. Dinners and suppers were suppressed, and the money laid out in feeding and warming the poor, whose labours were suspended by the rigour of the season. Loaded carriages past the Seine on the ice, and it was covered with thousands of people from morning to night, skaiting and sliding. Such sights were never seen before, and they continued two months.—We have nothing new and excellent in your charming art of painting. In fact I do not feel an interest in any pencil but that of David. But I must not hasard details on a subject wherein I am so ignorant, and you such a Connoisseur. Adieu, my dear Madam; permit me always the honour of esteeming & being esteemed by you, and of tendering you the homage of that respectful attachment with which I am & shall ever be, dear Madam, Your most obedient humble servt.,

Th: Jefferson

